Citation Nr: 1529390	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent, prior to October 6, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967. This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and a March 2012 Board remand.

In July 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with this claims file.

During the pendency of this claim, the RO granted the Veteran's claim of service connection for major depressive disorder and assigned a 100 percent rating, effective October 6, 2011.  In the VA examination report that supported the 100 percent rating, the VA examiner discussed the symptoms of the Veteran's PTSD along with his major depressive disorder.  The RO subsequently granted service connection and assigned the 100 percent evaluation for "depression with PTSD".  Therefore, the Board finds that from the period since October 6, 2011, the Veteran has been granted a maximum 100 percent rating for his PTSD and therefore, that period is not on appeal before the Board.  

The Board has reviewed and considered the paper claims file as well as the electronic records contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  VBMS contained relevant records that were already associated with the claims file; otherwise the records were irrelevant.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.


FINDING OF FACT

Prior to October 6, 2011, the Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms including mild memory loss, depressed mood, anxiety. Nightmares, and chronic sleep impairment.


CONCLUSION OF LAW

Prior to October 6, 2011, the criteria for a disability rating for PTSD in excess of 50 percent have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270. 

The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with a notification letter in October 2006, prior to one of the initial decisions on the claim in 2007. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was also provided an opportunity to testify at a Board hearing before the undersigned VLJ. During that hearing, the undersigned VLJ identified the issue on appeal and asked questions about the development and severity of the Veteran's PTSD. The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative and the VLJ, demonstrated his actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In addition, the Veteran was afforded VA examinations in November 2006 and August 2009 in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough psychiatric examination and fully address the rating criteria that are relevant to rating the disability in this case.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for PTSD manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

"[A] Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126. In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126. 

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. 

The Veteran underwent a VA psychiatric examination in November 2006.  The Veteran reported nightmares, flashbacks, hypersensitivity to loud noise, avoidance behavior, and isolation, specifically with regard to his family and surrounding his mother's death.  A mental status examination showed the Veteran appeared sad and tense; his affect was subdued and constricted.  There was no impairment of thought process or communication and no delusions or hallucinations.  He denied suicidal intent or plan.  The Veteran was fully oriented with a somewhat halting rate and flow of speech and no obsessive or ritualistic behavior.  He reported poor concentration and memory.  The Veteran indicated panic attacks, particularly in crowds and moderate depression. The Veteran had disturbed sleep with frequent wakings.  The examiner diagnosed PTSD, chronic, moderately severe and assigned a GAF score of 50 with serious impairment in social and occupational function.  He noted that the Veteran is anxious, tense, depressed, and irritable, with avoidance behavior, and difficulty with intimacy.  The Veteran's prognosis for improvement was guarded and he was deemed unlikely to return to the workforce in light of his musculoskeletal impairments. 

VA treatment records from 2007 showed the Veteran was diagnosed with major depressive disorder and PTSD.  In January 2007, he reported his primary symptoms as insomnia, anger, and being easily reactive with a temper to low stimulus/triggers.  The Veteran reported volunteering at the church but his mother died the prior October and the Veteran was having difficulty dealing with her death.  He denied active suicidal or homicidal intent or plan.  A mental status examination showed he was alert and oriented with normal speech and cognitive function.  His mood was "no better" and his affect was anxious and dysphoric.  His thought content was significantly pessimistic with symptoms of major depression and PTSD.  He had a mildly reduced range and reactivity.  The physician diagnosed major depressive disorder, PTSD, and alcohol dependence, in full remission and assigned a GAF score of 53.  The physician noted that he was medically retired due to a forearm and hand injury and that he had minimal social supports.  Later in January 2007, a record noted an increase in anxiety.  

In June 2007, the Veteran reported continued symptoms of depression and prolonged grief from his mother's death.  A mental status examination showed no change in symptoms since January 2007.  He was diagnosed with major depressive disorder and PTSD and assigned a GAF score of 53.  July 2007 treatment records show the Veteran was depressed and socially withdrawn.  He reported anhedonia, daytime sleepiness, insomnia, and passive thought of suicide, and continued, if not worsened, depression.  Diagnoses and GAF score of 53 remained steady.  There was a depressed affect but preserved insight and judgment.  There were organized thought processes and he denied active suicidal and homicidal ideations.

In August 2007, the Veteran reported continued nightmares and insomnia.  He denied significant changes in mood or anxiety. He also denied suicidal ideations.  Records from September 2007, October, and December 2007 showed interference with sleep and continued depression.  Mental status remained unchanged.  His GAF score increased to 55.

In a January 2008 statement, the Veteran reported recurrent nightmares related to his military service and intense feelings of sadness.  In January and February 2008 treatment records, the Veteran reported that the medication helped reduce the intensity of his nightmares.  He continued to deny suicidal ideations.  A mental status examination showed normal speech, OK mood, depressed affect, no overt signs of mania or psychosis, logical thought process, and intact insight and judgment with no cognitive deficits.  The diagnosis of PTSD remained, but the Veteran's depression diagnosis changed to a mood disorder, NOS.  His GAF scored remained at 55.    

Treatment records from June 2008 through March 2009 showed continued symptoms of depression and disturbed sleep, with a slight increase in symptoms with the death of his father around November 2008.  The records show the Veteran had good family support and was coping well.  His diagnoses and GAF score remained steady.  A March 2009 psychiatric report showed the Veteran showed improvement in his depressive symptoms.  

The Veteran appeared at a hearing before a decision review officer in July 2009.  He testified that due to the traumatic events in service, he has recurrent nightmares and intrusive thoughts.  He avoids crowds and has no friends outside of his family.

A VA examination was conducted in August 2009.  The Veteran reported distressing dreams, sad moods, and bereavement related to the deaths of his parents.   The Veteran has been married for approximately 40 years and enjoys a good relationship with his wife and children.  The Veteran has been retired since a work accident injuring his arm in 2000.  He attends church service but tries to avoid big crowds and prefers to spend time alone.  A mental status examination showed the Veteran had an anxious and dysphoric mood and disturbed attention span. He also reported disturbed sleep due to distressing dreams.  He has no episodes of violence, no homicidal or suicidal thoughts, and good impulse control.  His recent memory and immediate memory were mildly impaired.  The Veteran thought process and content were normal with no delusions and appropriate insight and judgment.  He had no hallucinations or inappropriate behavior.  The report noted good impulse control and no panic attacks or episodes of violence.  There was unremarkable speech and an appropriate affect.

The examiner diagnosed PTSD, chronic, moderately severe and assigned a GAF score of 55.  The examiner opined that the Veteran has reduced reliability and productivity due to his PTSD symptoms.  In support of this opinion, the examiner noted the Veteran's recurrent and intrusive recollections of actual events from service, feelings of detachment from others, social withdrawal and heightened emotionality, moderate level of depression and anxiety, and a loss of interest, ambivalence, and indecisiveness. 

Thereafter, VA treatment records showed that his nightmares were improving and that he was able to return to sleep after being awoken by them.  He was struggling with his age and stated that he wonder the point of life, but denied suicidal ideations.  Mental status examination showed he was depressed but otherwise normal behavior, speech, though process and content, and good insight and judgment. He denied perceptual disturbances.  He was diagnosed with MDE, moderate without psychotic features, chronic dysthymia, PTSD, and alcohol abuse in full remission. The physician assigned a GAF score of 50 in July 2010 but reduced it to 45 in August 2010, due to his significant depression.

In February and May 2011, his mental health records showed that his depression was increasing. The Veteran denied suicidal ideations but stated that he did not think he could live alone and would consider killing himself if he wife left him.  A mental status examination showed a depressed mood and dysphoric and anxious affect but was otherwise normal.  The GAF score of 45 was continued.  

The Veteran appeared at a Board hearing in July 2011.  He testified that his PTSD symptoms had increased since he was assigned the 50 percent rating.  Specifically, the Veteran stated that he has thoughts of committing suicide although with no specific intent or plan.  He reported being unable to sleep with his wife due to his nightmares and associated restlessness.  The Veteran and his wife described him as isolated, having difficulty with concentration, and being hypervigilant.  

As discussed above, the Veteran was assigned a 100 percent evaluation for his depression with PTSD, effective October 6, 2011.  Prior to that date, the Board finds that his PTSD symptoms warrant a 50 percent rating and do not approximate the criteria for a higher rating.  

As noted above, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The evidence does not demonstrate occupational and social impairment with deficiencies in most areas.  Specifically, the Veteran's primary symptoms are depressed mood, anxiety, difficulty with some family relationships, disturbed sleep, and isolation - thus there are deficiencies in mood and family relations, but no judgment or thinking.  The evidence has shown, however, that he maintains a good relationship with his wife and children, and attends church though avoids most socializing.  Thus, he does not have an inability to maintain relationships, just difficulty.  Although not determinative, there is no evidence of the symptoms identified in the regulations, or that his symptoms rise to the level of severity of the listed symptoms.  For example, the Veteran's speech was consistently logical and/or normal, or it was noted as halting.  The examiner found no obsessional rituals.  Although there was depression, it cannot be characterized as near-continuous affecting the ability to function independently, appropriately and effectively - the Veteran was able to conduct his activities of daily living and was competent.  Furthermore, the Veteran was consistently found to have intact impulse control, not impaired.  Finally, the Veteran was consistently oriented without neglect of personal appearance or hygiene.  The Board recognizes that the Veteran reported thoughts of suicide in the event that his wife leaves him but he continuously denied suicidal plans or intent.  His overall disorder is better characterized by no intent or plan followed and the overall picture of his PTSD more closely approximates the occupational and social impairment due to reduced reliability and productivity.

The Board further finds that the Veteran does not experience deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. While he does experience deficiencies in mood, he is not working due to physical disabilities.  Moreover, his family relationships, judgment, and thinking have been noted in the treatment records, history, and mental status examinations to be intact.  As noted above, his thinking and judgment have been found intact.

The Board has also considered the GAF scores assigned throughout the appeal period, which have ranged from 45 to 55. While the Board has considered the degree of functioning as evidenced by these reported GAF scores, they are but one factor for consideration in assigning a rating in this case. As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have occupational and social impairment, with deficiencies in most areas. Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met at any point during the appeal period. Therefore, the Board finds that the preponderance of evidence is against an evaluation in excess of 50 percent for PTSD throughout the appeal period.

Extraschedular rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes nightmares, mild memory loss, anxiety, and depression, and the impact upon social and occupational functioning. Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation in excess of 50 percent for PTSD prior to October 6, 2011 is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


